Case: 18-50027      Document: 00515262705         Page: 1    Date Filed: 01/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                         January 8, 2020
                                    No. 18-50027
                                                                          Lyle W. Cayce
                                  Summary Calendar                             Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DONALD LYNN GIVENS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:16-CV-515
                             USDC No. 1:01-CR-212-1


Before STEWART, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Donald Lynn Givens, federal prisoner # 28525-180, appeals the denial of
his 28 U.S.C. § 2255 motion as untimely. His § 2255 motion challenged his
sentence for bank robbery with the use of a dangerous weapon. We granted a
certificate of appealability. Relying on Johnson v. United States, 135 S. Ct.
2551, 2557, 2563 (2015), Givens argues that his Texas burglary convictions did



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50027     Document: 00515262705   Page: 2   Date Filed: 01/08/2020


                                No. 18-50027

not implicate career-offender classification under U.S.S.G. § 4B1.1 for the
purposes of the mandatory Guidelines prior to United States v. Booker, 543
U.S. 220, 245 (2005). Givens contends that Johnson renders his pre-Booker
sentence unconstitutionally vague and that he timely filed his § 2255 motion
within one year of Johnson.
         Givens, however, has not asserted a right dictated by Johnson and
therefore he is not entitled to a new period of limitations under § 2255(f)(3).
United States v. London, 937 F.3d 502, 507-09 (5th Cir. 2019). Accordingly, his
§ 2255 motion was not timely. Id. We AFFIRM the judgment of the district
court.




                                      2